per curiam:
El Ledo. Mario J. Pórtela Martínez fue admitido al ejercicio de la abogacía el 1 de julio de 1988 y al ejercicio de la notaría el 5 de agosto de ese mismo año. El 23 de noviembre de 2013 ordenamos la presentación de una querella contra el licenciado Pórtela Martínez por faltar al deber de competencia que exige el Canon 18 del Código de Ética Profesional, 4 LPRAAp. EX, al autenticar un contrato privado de compraventa y otorgar subsiguientes escrituras públicas basadas en ese negocio jurídico. Por los hechos y fundamentos que discutimos a continuación, concluimos que el licenciado Pórtela Martínez violó el Canon 18, supra, e incumplió con las exigencias del Art. 56 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2091.
I
El 23 de septiembre de 2002, el licenciado Pórtela Martínez autenticó un contrato privado de compraventa entre el Sr. Marcelo Rosario Robledo y la Sra. Amarilys Flores Espinosa. Mediante ese contrato, el señor Rosario Robledo vendió a la señora Flores Espinosa un inmueble situado en Aguas Buenas e identificado como la finca número 5,106. Las partes acordaron que otorgarían la escritura pública correspondiente para el negocio jurídico cuando la señora Flores Espinosa lo requiriese. Sin embargo, el 3 de octubre de *872002, el señor Rosario Robledo falleció sin haber otorgado esa escritura pública.
El 6 de marzo de 2003, la señora Flores Espinosa compareció ante el licenciado Pórtela Martínez para otorgar una escritura de cesión de derechos sobre la finca en cuestión al Sr. Francisco Cotto Ramos. El señor Cotto Ramos se obligó a continuar realizando pagos a la sucesión del señor Rosario Robledo. De la escritura surge que el licenciado Pórtela Martínez impartió a las partes las advertencias legales pertinentes.
El 28 de marzo de 2003, el señor Cotto Ramos cedió sus derechos sobre la finca en Aguas Buenas al Sr. Félix Álamo Cotto y su esposa, la Sra. Betzaida Reyes OrtizQos quejosos), mediante una escritura otorgada por el licenciado Pórtela Martínez. Además, las partes acordaron que el señor Cotto Ramos contrataría al licenciado Pórtela Martínez para iniciar una acción que exigiera a la sucesión del señor Rosario Robledo el cumplimiento específico de la obligación asumida en el contrato de compraventa.
Posteriormente, el señor Cotto Ramos cesó toda comunicación con el licenciado Pórtela Martínez. Por tal razón, el 16 de mayo de 2003, este último notificó mediante una carta a los quejosos que renunció a la representación legal del señor Cotto Ramos. Les indicó que pasaran a recoger el contrato de compraventa del inmueble y que debían contratar a otro abogado para que realizara las gestiones pertinentes a la titularidad del inmueble.
El 3 de julio de 2003, los quejosos instaron una demanda contra el señor Cotto Ramos por incumplir con su obligación de gestionar con el titular registral la inscripción del inmueble a su nombre. Caso Civil Núm. EAC2003-0298. El foro primario dictó sentencia en rebeldía en contra del señor Cotto Ramos, le impuso responsabilidad por incumplimiento de contrato, decretó la resolución del contrato y ordenó que las partes se devolvieran las prestaciones.
*88Seis años más tarde, el 1 de julio de 2009, los quejosos reclamaron al licenciado Pórtela Martínez los gastos legales en los que incurrieron como consecuencia de las escrituras que otorgó con relación a la finca de Aguas Buenas. Alegaron que el licenciado Pórtela Martínez les había afirmado que resolvería el conflicto de la titularidad de esa finca, lo cual no hizo. El licenciado Pórtela Martínez se negó a asumir responsabilidad alguna por los gastos reclamados. Adujo que los quejosos conocían la naturaleza de la escritura otorgada y que, si ellos hubieran manifestado alguna duda al respecto, no habría autorizado la escritura. Añadió que se desprende de la escritura que el señor Cotto Ramos asumía la obligación de realizar las gestiones pertinentes para lograr la inscripción del inmueble.
El 16 de julio de 2009, los quejosos presentaron una queja contra el licenciado Pórtela Martínez por los hechos antes mencionados, la cual desembocó en la presentación de la querella que nos atañe. En su contestación a la querella, el licenciado Pórtela Martínez alegó que una violación al Canon 18, supra, requiere que el abogado o notario haya actuado con la intención de violarlo, lo que no ocurrió en este caso. Adujo que no recuerda haber otorgado los documentos notariales en cuestión y que, por tal razón, cuando los autorizó pudo haber olvidado sus requisitos formales. Por último, levantó la defensa de incuria porque los quejosos esperaron seis años después de ocurridos los hechos para presentar la queja.
Vista la querella junto con la contestación a ella, nombramos al Hon. Wilfredo Alicea López, ex Juez Superior, como Comisionado Especial para que recibiera la prueba necesaria y rindiera un informe con sus determinaciones de hechos y recomendaciones pertinentes.
El 21 de junio de 2013, el Comisionado Especial emitió su informe y concluyó que el licenciado Pórtela Martínez incumplió con su deber como notario y violó el Canon 18, *89supra, al autorizar los documentos privados y públicos objetos de la querella. Con el beneficio de ese informe y las comparecencias del licenciado Pórtela Martínez, procedemos a evaluar la controversia que nos ocupa.
II
El Canon 18 del Código de Ética Profesional, supra, impone a todo abogado el deber de rendir una labor competente y diligente a sus clientes. El referido canon establece, en lo pertinente, que
[s]erá impropio de un abogado asumir una representación profesional cuando está [sic] consciente de que no puede rendir una labor idónea competente [...]
Es deber del abogado defender los intereses del cliente diligentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable.
Hemos expresado que el abogado tiene el deber de “ ‘desempeñarse de forma capaz y diligente al defender los intereses de su cliente, desplegando en cada caso su más profundo saber y habilidad, y actuando de aquella forma que la profesión jurídica en general estima adecuada y responsable’ ”. In re Nieves Nieves, 181 DPR 25, 37 (2011), citando a In re Cuevas Velázquez, 174 DPR 433, 442 (2008). Un abogado infringe el deber que impone este canon cuando sus actuaciones negligentes afectan los intereses de su cliente. In re Nieves Nieves, supra, pág. 38. Por tal razón, “[l]a ética profesional ... exige al abogado que conozca las normas jurídicas y actúe en consecuencia [...]’ ”. (Énfasis suplido y corchetes en el original). íd., citando a R.L. Vigo, Etica del abogado: conducta procesal indebida, 2da ed., Buenos Aires, Ed. Lexis Nexis Abeledo-Perrot, 2003, pág. 103.
Anteriormente hemos establecido que un abogado que no demuestra la competencia y diligencia que exige la *90profesión al representar a sus clientes incurre en una seria falta ética. In re Amill Acosta, 181 DPR 934, 940 (2011); In re Verdejo Roque, 145 DPR 83, 87 (1998). También hemos resuelto que aquel abogado que no posea los conocimientos procesales y sustantivos necesarios para gestionar adecuadamente un asunto ni posea la preparación necesaria, demuestra falta de diligencia. In re Díaz Nieves et als., 189 DPR 1000 (2013); In re Vélez Valentín, 124 DPR 403, 409 (1989); Colón Prieto v. Géigel, 115 DPR 232, 239 (1984).
Sin embargo, el deber de competencia .y diligencia que exige ese canon presenta una modalidad distinta cuando se trata de la función notarial. In re Ortiz Medina, 175 DPR 43 (2008). En cuanto a ese deber, la responsabilidad del notario es aún mayor, ya que representa la fe pública notarial. íd.; In re Colón Ramery, 138 DPR 793, 799 (1995).
Un notario que desconoce las normas jurídicas relativas al ejercicio de su profesión vulnera la naturaleza misma del notariado e incurre en una violación a las normas éticas de nuestra jurisdicción. In re Vargas Velázquez, 190 DPR 730 (2014); In re Ortiz Medina, supra.
Por otra parte, el Art. 56 de la Ley Notarial de Puerto Rico, supra, autoriza al notario a dar una declaración de autenticidad de un documento que no forma parte del protocolo de instrumentos públicos. Aunque el notario puede dar fe sobre la fecha cuando se autorizó el testimonio, así como autenticar las firmas que aparecen en el documento, esa función se circunscribe a algunos casos particulares. In re Vargas Velázquez, supra. El Art. 1232 del Código Civil de Puerto Rico, 31 LPRA see. 3453(1), menciona aquellos contratos que deben constar en documento público. Entre ellos se encuentran los que “tengan por objeto la creación, transmisión, modificación o extinción de derechos reales sobre bienes inmuebles”. Id.
Ese tipo de contrato no puede servir como título inscribible en el Registro de la Propiedad si no se prepara una *91escritura pública como requiere el Código Civil. In re Ortiz Medina, supra. Es por eso que un notario no puede autorizar un testimonio de autenticidad en esos contratos, pues el notario no se responsabiliza por el contenido de los documentos privados cuyas firmas autentica. In re Vargas Velázquez, supra; In re Ortiz Medina, supra; In re Colón Ramery, supra, pág. 799.
HH HH
El licenciado Pórtela Martínez no actuó conforme las exigencias del Art. 56 de la Ley Notarial de Puerto Rico, supra. Según esa ley, no podía autenticar el contrato de compraventa celebrado entre el señor Rosario Robledo y la señora Flores Espinosa. Ese contrato debió cumplir con todas las formalidades y constar en una escritura pública. En su función de notario, el licenciado Pórtela Martínez debía conocer los requisitos y las formalidades de los negocios e intereses de las personas que acudieron ante él. Al obviar los requisitos legales para ese tipo de contrato, incurrió en una violación a los deberes de competencia y diligencia que impone el Canon 18, supra.
El licenciado Pórtela Martínez no tiene razón al alegar que para incurrir en una violación del Canon 18, supra, se requiere haber actuado con intención de violarlo. Un notario debe ser sumamente cauteloso en el ejercicio de su práctica y tener siempre presentes las consecuencias que pueden acarrear sus actuaciones negligentes. In re Madera Acosta, 144 DPR 743, 746 (1998). Como notario, el licenciado Pórtela Martínez debió exhibir un mayor grado de responsabilidad y conocer las normas jurídicas aplicables a los negocios celebrados ante él. Él mismo admite que no debió autorizar el contrato de compraventa en cuestión y aduce que, en ese momento, probablemente había olvidado lo dispuesto en el Art. 56 de la Ley Notarial de Puerto Rico, supra. Contestación a la querella, pág. 3. Demostró una *92falta de competencia al desconocer las normas que regulan el ejercicio de la notaría. Eso es fundamento suficiente para concluir que incurrió en una falta ética.
En cuanto a la defensa de incuria, tampoco le asiste la razón. Anteriormente hemos expresado que esa doctrina no opera por el mero paso del tiempo, sino que deben considerarse otros factores como, por ejemplo, el peijuicio causado a una parte o el efecto sobre el interés público o privado. Consejo Titulares v. Ramos Vázquez, 186 DPR 311, 341 (2012). Véanse, además: Rivera v. Depto. de Servicios Sociales, 132 DPR 240 (1992); Aponte v. Srio. de Hacienda, E.L.A., 125 DPR 610 (1990). En el presente caso, la demora de los quejosos no causó peijuicio alguno al licenciado Pórtela Martínez ni lo dejó en estado de indefensión. Además, existe un interés de velar por que los abogados desempeñen sus funciones con el mayor grado de competencia y diligencia posible. Como mencionamos, ese deber cobra mayor importancia cuando se trata del ejercicio de la notaría.
En este asunto poseemos la facultad que nos da el Art. 62 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2102, para imponer una multa de hasta $500 por cualquier “infracción” notarial, “previa oportunidad al notario de ser oído en su defensa [...], en caso de cualquier infracción a las disposiciones de este capítulo o de cualquier otra ley relacionada con el ejercicio del notariado [...]”. Para ello debemos salvaguardar al notario “todas las garantías del debido proceso de ley [...]”. Art. 65 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2105. Eso significa que se debe notificar al notario de la imputación en su contra y debe tener la oportunidad de contestarla y defenderse. Véanse, acerca de las garantías que el debido proceso de ley requiere en asuntos disciplinarios: Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471 US 626 (1985); In re Martínez Almodóvar, 180 DPR 805 (2011); In re Pérez Riveiro, 180 DPR 193 (2010).
*93Reconocemos que en la querella que presentó el Procurador General no se imputó un cargo separado por la infracción del Art. 56 de la Ley Notarial de Puerto Rico, supra. No había que hacerlo por tratarse de una infracción notarial. No obstante, el informe que preparó la Oficina de Inspección de Notarías (ODIN), la querella y el informe del Comisionado Especial señalaron la conducta contraria a ese artículo y determinaron que el licenciado Pórtela Martínez incumplió como notario con los requerimientos de este articulado. En todo momento el notario tuvo la oportunidad de defenderse y contestar estos señalamientos. De hecho, lo hizo y aceptó la infracción notarial imputada. Conocía el señalamiento de infracción notarial que hizo ODIN en su informe desde antes de que se presentara la querella ética en su contra. Por esos mismos hechos se le imputó también un cargo por violar el Canon 18, supra. Conforme la norma establecida en In re Muñoz Fernós, 184 DPR 679, 688 (2012), procede sancionar a un abogado por cargos que no fueron incluidos específicamente en la querella cuando la violación surja de los mismos hechos y la misma conducta que se le imputó desde el inicio de los procedimientos. De igual modo, tampoco impide la imposición de una multa al amparo del Art. 62 de la Ley Notarial de Puerto Rico, supra, previa oportunidad al notario de conocer el señalamiento que hizo ODIN en su contra, ser escuchado y defenderse.
Anteriormente hemos expresado que para determinar la sanción que debe imponerse a un abogado o a un notario es necesario considerar su historial previo, si goza de buena reputación, si aceptó la falta, su sincero arrepentimiento, si realizó la conducta impropia con ánimo de lucro y cualquier otro factor pertinente. In re Díaz Nieves, supra; In re Amill Acosta, supra, pág. 944. En el caso del licenciado Pórtela Martínez, no se han presentado otras quejas en su contra desde que ejerce como notario. Además, su actuación no causó perjuicio a las partes.
*94IV
Por todo lo expuesto, se censura enérgicamente al licenciado Pórtela Martínez por violar el Canon 18 del Código de Ética Profesional, supra. Además, se le impone una multa de $500 por violar las disposiciones del Art. 56 de la Ley Notarial de Puerto Rico, supra. Véanse, además: In re Fontánez Fontánez, 181 DPR 407, 416 (2011); In re Amundaray Rivera, 163 DPR 251, 261—262 (2004). Se le apercibe que en el futuro deberá cumplir fielmente dichas normas, ya que su incumplimiento podría conllevar la imposición de sanciones disciplinarias más severas.

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Estrella Martínez emitió la siguiente expresión, a la que se unió la Jueza Asociada Pabón Charneco:
Estoy conforme con la censura enérgica dictaminada por este Tribunal al Ledo. Mario J. Pórtela Martínez, por haber infringido el Canon 18 del Código de Ética Profesional, 4 LPRA Ap. IX, según imputado. Véase In re Vargas Velázquez, 190 DPR 730 (2014). Sin embargo, disiento de la multa impuesta de $500 por haber violado las disposiciones del Art. 56 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2091, porque no se le imputó un cargo separado a tal fin.
En In re Vargas Velázquez, supra, se formularon dos cargos en la querella presentada contra el notario, a saber: el cargo 1, que contiene la violación al Canon 18 de Ética Profesional, supra, y el cargo 2, el cual contiene expresamente la violación al Art. 56 de la Ley Notarial de Puerto Rico, supra. Es decir, el notario Vargas Velázquez tuvo la oportunidad de contestar ambos cargos, conforme al texto del Art. 62 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2102. Sin embargo, en el caso ante nos, al notario Pórtela Martínez no se le incoaron ambos cargos.
No es mi intención mermar la facultad de este Tribunal para imponer sanciones económicas. Ahora bien, en el contexto de un proceso formal de presentación de querellas disciplinarias, una adecuada formulación de los cargos resulta consustancial al debido proceso de ley, previo a la imposición de la multa. Ante el tracto procesal y la falta de uniformidad en la *95formulación de cargos, no puedo avalar en este caso la imposición de la multa, ya que el notario no fue advertido expresamente de tal consecuencia jurídica. Por ello, estoy obligado a disentir en ese extremo.
El Juez Asociado señor Rivera García no intervino.